OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on February 20, 1979 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State because of the continuing cost of the attorney registration fee. He states in his affidavit that he left New York in 1979 and has no intention of returning. There are no complaints pending against him. We grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Balio and Lawton, JJ., concur.
Resignation accepted and name removed from roll of attorneys.